Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1, 14,  21, and 23 have been amended and claims 2, 15, and 18 have been canceled.  Claims 29-31 have been newly added and currently claims 1,3-14, 16-17, and 19-31 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-4, 8-10, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288.
Regarding claim 1,  Jackson discloses receiving grit blasted onto a surface, the grit including moisture content (abrasives being received by portion 124 directed towards the rotary drum 126, Fig 1); heating air in which the grit being recycled is being dried (by means of blower burner 154 , Fig 1), rotating the grit in a rotary drum, the heated air flowing through the rotary drum (the drum being a rotary drum 126 therefore rotating while drying operationally while heat from blower burner 154 travels through, Fig 1); evaporating the moisture content from the grit using the heated air to produce dry recycled grit (by means heat generated from element 154, Fig 1) and repeating receiving , heating, evaporating , and altering while drying the grit (operation of the device disclosed by Jackson).
However,  Jackson does not disclose sensing temperature of the heated air in which the grit is being dried; altering temperature of the heated air in response to sensing the temperature of the heated air; performing repeating , heating , rotating , evaporating, sensing, and altering at a first physical location and subsequently at a second physical location without disassembling equipment used to perform processing of the grit.
O’Hara teaches a probe 36 typically measuring temperature and a processor control module 32 to vary or modulate the firing rate of the burner in accordance with the demand for heat by the process material in the drum. (4:1-3 and 3:64-67)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive grit recovering system disclosed by Jackson to have further incorporated steps of sensing and altering temperature of the heated air as taught by O’Hara in order modulate the burner firing rate to reach proper drying.
Drenter teaches an abrasive  grit recovery system on a mobile device comprising a trailer having wheels and axle assemblies.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive recovery disclosed by Jackson in view of O’Hara to have further incorporated a performing repeating , heating , rotating , evaporating, sensing, and altering at a first physical location and subsequently at a second physical location without disassembling equipment used to perform processing of the grit by means of a mobile unit as taught by Drenter in order to provide an ease of movement across town or across the country. (3:19-29)
Regarding claim 3, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 1. Furthermore, O’Hara teaches altering temperature or the heated air includes altering the flame. (by means of adjusting the burner firing )
Regarding claim 4, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 1. Furthermore, O’Hara discloses altering temperature of the heated air includes altering a state of a physical component. (This claim limitation is too broad such that heating air can be interpreted as altering a state of a physical component being air particles )
Regarding claim 8, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 1. Furthermore, Jackson discloses lifting and dropping the grit while the grit is in the rotating drum to cause the grit to fall due to gravitational forces through the heated air. (by means of mixer flights 139, Fig 1)
Regarding claim 9, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 8. Furthermore, Jackson discloses causing the heated air to flow across the grit when falling through the heated air. (by means of suction fan 148, Fig 1)
Regarding claim 10,  Jackson in view of O’Hara and further in view of Drenter discloses each and every limitations set forth in claim 9. Furthermore, Jackson discloses causing the heated air to flow includes applying a negative pressure to cause the heated air to flow. (by means of suction fan 148, Fig 1 )
Regarding claim 12,  Jackson in view of O’Hara and further in view of Drenter discloses each and every limitations set forth in claim 1. However, Jackson in view of O’Hara and further in view of Drenter does not explicitly disclose heating the air includes heating the air to between approximately 200 degrees Fahrenheit and approximately 700 degrees Fahrenheit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated heating the air to between approximately 200 degrees Fahrenheit and approximately 700 degrees Fahrenheit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would enable grits to become dried in a timely manner. 
Regarding claim 13, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitations set forth in claim 1. However, Jackson in view of O’Hara and further in view of Drenter does not explicitly disclose the grit is steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated grits made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 29,   Jackson in view of O’Hara and further in view of Drenter discloses each and every limitations set forth in claim 1. Furthermore, Drenter teaches rolling the equipment from the first physical location to the second physical location.  (operation of the mobile unit disclosed by Drenter)
Regarding claim 30, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitations set forth in claim 1.  Furthermore, Jackson teaches rotating the grit in a rotary drum, the heated air flowing through the rotary drum; and wherein repeating further includes repeating rotating while drying the grit.  (Fig 1)
Claims 5 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Wochnowski, US3760816
Regarding claim 5,  Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 4. However, Jackson in view of O’Hara does not disclose altering a state of a physical component includes altering position of a vent.
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component disclosed by Jackson in view of O’Hara and further in view of Drenter to have further incorporated a vent as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Regarding claim 28, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 1. However, Jackson in view of O’Hara and further in view of Drenter does not disclose altering temperature of the heated air includes adjusting an electromechanical component to cause airflow of the heated air to be altered, thereby causing the air in which the grit is being heated to be adjusted. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a electromechanical component as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Claim 6 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Mast, US4583300. 
Regarding claim 6,  Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 1. However, Jackson in view of O’Hara does not disclose dehumidifying air in which the grit is stored after being dried.
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Jackson in view of O’Hara and further in view of Drenter to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process. 
Regarding claim 21, Jackson discloses receiving grit blasted onto a surface, the grit including moisture content (abrasives being received by portion 124 directed towards the rotary drum 126, Fig 1); heating air in which the grit being recycled is being dried (by means of blower burner 154 , Fig 1), rotating the grit in a rotary drum, the heated air flowing through the rotary drum (the drum being a rotary drum 126 therefore rotating while drying operationally while heat from blower burner 154 travels through, Fig 1); evaporating the moisture content from the grit using the heated air to produce dry recycled grit (by means heat generated from element 154, Fig 1) and repeating receiving , heating, evaporating , and altering while drying the grit (operation of the device disclosed by Jackson).
However,  Jackson does not disclose sensing temperature of the heated air in which the grit is being dried; altering temperature of the heated air in response to sensing the temperature of the heated air and performing repeating , receiving , heating, rotating, evaporating, sensing, and altering at a first physical location and subsequently at a second physical location without disassembling equipment used to perform processing of the grit.  
O’Hara teaches a probe 36 typically measuring temperature and a processor control module 32 to vary or modulate the firing rate of the burner in accordance with the demand for heat by the process material in the drum. (4:1-3 and 3:64-67)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive grit recovering system disclosed by Jackson to have further incorporated steps of sensing and altering temperature of the heated air as taught by O’Hara in order modulate the burner firing rate to reach proper drying.
Drenter teaches an abrasive  grit recovery system on a mobile device comprising a trailer having wheels and axle assemblies.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive recovery disclosed by Jackson in view of O’Hara to have further incorporated a performing repeating , heating , rotating , evaporating, sensing, and altering at a first physical location and subsequently at a second physical location without disassembling equipment used to perform processing of the grit by means of a mobile unit as taught by Drenter in order to provide an ease of movement across town or across the country. (3:19-29)
However, Jackson in view of O’Hara and further in view of Drenter does not disclose dehumidifying air in which the grit is stored after being dried. 
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Jackson in view of O’Hara to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process. 

Claims 7 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Landsdale, US3566091.
Regarding claims 7 and 25, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 1. However, Jackson in view of O’Hara does not disclose sensing temperature of the heated air includes sensing temperature of the heated air after the grit exits a rotating drum in which the grit is being dried or sensing the temperature of the heated air includes sensing the temperature of the heated air at an exit of a region in which the grit is being processed. 
Landsdale teaches a temperature sensor 18 located at the exit portion of a rotating drum 10. (Fig 1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of sensing temperature of the heated air as taught by Jackson in view of O’Hara and further in view of Drenter to have further incorporated sensing the temperature after the grit exists a rotating drum as taught by Landsdale in order to maintain desired temperature of the workpiece being dried. (3:16-32)
Claim 11, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Swanson, US5904904.
Regarding claim 11, Jackson in view of O’Hara and further in view of Drenter discloses each and every limitations set forth in claim 1. Jackson in view of O’Hara and further in view of Drenter does not disclose heating the air includes indirectly heating the air using a heat exchanger.
Swanson teaches a heat exchanger 76 which introduces heated air into the drying chamber. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating stage disclosed by Jackson in view of O’Hara and further in view of Drenter to have further incorporated a heat exchanger as taught by Swanson in order to further vaporize containments before being incinerated. (7:52-64) 
Claim 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Drenter, US5520288.
Regarding claim 14,  Hopkins discloses a heater configured to heat air in which the grit being recycled is being dried (heater 300, Fig 10); a temperature sensor configured to sense temperature of the heated air (sensor 317 which senses the exhaust 316, 12:57-67); and electronics in electrical communication with the temperature sensor (by means of having a process 500 and a flow chart showing different steps taken the apparatus disclosed by Hopkins would inherently comprise an electronics to communicate with the temperature sensor 317), and configured to cause the temperature of the heated air to be altered. (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33)
However, Hopkins does not disclose a rotating drum in which the grit is rotated; and a fan configured to cause the heated air to flow through the rotating drum. 
Swanson teaches a rotating drum 16 for removing contaminants from contaminated substrate while using a fan 68 to cause the heated air to flow through the rotating drum. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a dryer comprising a rotating drum with a fan configured to cause the heated air to flow through the rotating drum as taught by Swanson in order to supply air to the burner so that constant operation of combustion is sustained throughout the drying process.
Drenter teaches an abrasive  grit recovery system on a mobile device comprising a trailer having wheels and axle assemblies.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive recovery disclosed by Hopkins in view of Swanson to have further incorporated a performing repeating , heating , rotating , evaporating, sensing, and altering at a first physical location and subsequently at a second physical location without disassembling equipment used to perform processing of the grit by means of a mobile unit as taught by Drenter in order to provide an ease of movement across town or across the country. (3:19-29)
Regarding claim 19, Hopkins in view of Swanson and further in view of Drenter discloses each and every limitations set forth in claim 14. However, Hopkins does not disclose a heat exchanger that includes a burner. 
Swanson teaches a heat exchanger 76 which introduces heated air into the drying chamber which also includes a burner 64 which heats the air in communication with the heat exchanger. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating stage disclosed by Hopkins in view of Swanson and further in view of Drenter to have further incorporated a heat exchanger as taught by Swanson in order to further vaporize containments before being incinerated. (7:52-64) 
Regarding claim 31, Hopkins in view of Swanson and further in view of Drenter discloses each and every limitations set forth in claim 14.  Furthermore, Drenter teaches the platform is a mobile trailer including wheels to enable the trailer to be moved from the first physical location to the second physical location.  (the mobile unit and its operation as  taught by Drenter)
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Drenter, US5520288 and further in view of Lansdale, US3566091.
Regarding claim 16,  Hopkins in view of Swanson and further in view of Drenter discloses each and every limitation set forth in claim 14.  However, Hopkins in view of Swanson and further in view of Drenter does not disclose the electronics are further configured to cause a change of rotation speed of the rotary drum.
Lansdale teaches  speed control 40 controlling the speed of the motor 30. (Fig 1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics disclosed by Hopkins in view of Swanson and further in view of Drenter to have further incorporated an electronics configured to cause a change of rotation speed of the rotary drum as taught by Lansdale in order to maintain desired rotational speed of the drum. (2:30-39)
Claim 17 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Drenter, US5520288 and further in view of Mast, US4583300.
Regarding claim 17, Hopkins in view of Swanson discloses each and every limitation set forth in claim 15. However, Hopkins in view of Swanson and further in view of Drenter does not disclose a dehumidifier configured to dehumidify air in which the grit is stored after being dried. 
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins in view of Swanson and further in view of Drenter to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process. 
Regarding claim 23,  Hopkins discloses a heater configured to heat air in which the grit being recycled is being dried (Element 300, Fig 10); a temperature sensor configured to sense temperature of heated air (Sensor 317, Fig 10); electronics in electrical communication with the temperature sensor(by means of having a process 500 and a flow chart showing different steps taken the apparatus disclosed by Hopkins would inherently comprise an electronics to communicate with the temperature sensor 317), and configured to cause the temperature of the heated air to be altered. (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33)
However, Hopkins does not disclose a rotating drum in which the grit is rotated; a fan configured to cause the heated air to flow through the rotating drum; and a dehumidifier configured to dehumidify air in which the grit is stored after being dried and a platform on which the heater, temperature sensor, and electronics are supported to enable the grit dryer to be moved from a first physical location to a second physical location. 
Swanson teaches a rotating drum 16 for removing contaminants from contaminated substrate while using a fan 68 to cause the heated air to flow through the rotating drum. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a dryer comprising a rotating drum with a fan configured to cause the heated air to flow through the rotating drum as taught by Swanson in order to supply air to the burner so that constant operation of combustion is sustained throughout the drying process.
Drenter teaches an abrasive  grit recovery system on a mobile device comprising a trailer having wheels and axle assemblies.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive recovery disclosed by Jackson in view of O’Hara to have further incorporated a performing repeating , heating , rotating , evaporating, sensing, and altering at a first physical location and subsequently at a second physical location without disassembling equipment used to perform processing of the grit by means of a mobile unit as taught by Drenter in order to provide an ease of movement across town or across the country. (3:19-29)
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins in view of Swanson to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process.
Regarding claim 24,  Hopkins in view of Swanson and further in view of Drenter and further in view of Mast discloses each and every limitation set forth in claim 23. Furthermore, Swanson teaches a burner configured to generate a flame to cause the air to be heated.  (flame from burner 64)
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Drenter, US5520288 and further in view of Wochnowski, US3760816
Regarding claim 20,  Hopkins in view of Swanson and further in view of Drenter discloses each and every limitations set forth in claim 14. However, Hopkins in view of Swanson  does not disclose a vent in electrical communication with the electronics, wherein the electronics are configured to cause the vent to open in response to sensing that the temperature of the heated air is above a threshold temperature and to close in response to sensing that the temperature of the heated air is below the threshold temperature. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as disclosed  by Hopkins in view of Swanson and further in view of Drenter to have further incorporated a vent as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Mast, US4583300 and further in view of Thompson, US5675912.
Regarding claim 22, Jackson in view of O’Hara and further in view of Drenter and further in view of  Mast discloses each and every limitation set forth in claim 21. Furthermore, Jackson does not disclose heating the air includes producing a flame to cause the air in which the grit is being dried to be heated.
Thompson teaches a safe method for a dryer system having a dryer 26 where a combustion chamber using flame and a fan has been incorporated for increasing the temperature of the dryer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating element disclosed by Jackson in view of O’Hara and further in view of Mast to have further incorporated a flame type heating system as taught by Thompson in order to reach desired temperature with lower cost and maintenance cost than electrically induced heat or any other methods. 
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Landsdale, US3566091 and further in view of Thiele, US4069830.
Regarding claim 26, Jackson in view of O’Hara and further in view of Drenter and further in view of Landsdale discloses each and every limitation set forth in claim 25. However, Jackson in view of O’Hara does not disclose second sensing the temperature of the heated air includes sensing the temperature of the heated air prior to the heated air entering a region in which the grit is being processed. 
Thiele teaches a detector 32 which measures temperature of fluid entering an end of the dryer.  (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensing system disclosed by Jackson in view of O’Hara and further in view of Drenter and further in view of Landsdale to have further incorporated a second sensing including sensing the temperature of the heated air prior to the heated air entering a region in which the grit is being processed as taught by Thiele in order to monitor the heat being introduced into the drum for recirculating heat for increased drying efficiency. 
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Drenter, US5520288 and further in view of Landsdale, US3566091 and further in view of Wochnowski, US3760816
Regarding claim 27,  Jackson in view of O’Hara and further in view of Drenter discloses each and every limitation set forth in claim 25. However, Jackson in view of O’Hara and further in view of Drenter does not disclose altering temperature of the heated air includes adjusting an electromechanical component to cause the heated air to be diverted from entering the region in which the grit is being processed. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as disclosed by Jackson in view of O’Hara and further in view of Drenter to have further incorporated a electromechanical component as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Response to Arguments
Applicant’s arguments, see page 7 , filed on  04/25/2022, with respect to the rejection(s) of claim(s) 1,3-14, 16-17, and 19-31  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Drenter.
In response to applicant's argument that Mast and Landsdale are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant argues that Mast does not disclose “dehumidifying grit” however the test of obviousness is being pertinent to the particular problem with which the applicant was concerned therefore whether it is holding grits or grains if Mast is dehumidifying a product . Furthermore, Landsdale is basically in directly measures the temperature of the air after the grits exit the rotating drum. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723








/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723